Citation Nr: 0030925	
Decision Date: 11/29/00    Archive Date: 12/06/00	

DOCKET NO.  95-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for cholelithiasis, with 
intra-abdominal abscess, claimed as Crohn's disease.

Entitlement to a rating in excess of 20 percent for a right 
knee disability, diagnosed as patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1992.

This appeal arises from a regional office (RO) determination 
denying service connection for cholelithiasis (gall stones) 
and intra-abdominal abscess, initially claimed as Crohn's 
disease, and from the RO determination denying a rating in 
excess of 20 percent for the veteran's right knee disability, 
effective from September 20, 1994, the date of the grant of 
service connection for this disability.

On an appeal form in September 1995 the veteran requested a 
hearing at the RO.  A hearing was scheduled at the RO in 
December 1995, and the veteran failed to appear for such 
hearing.  In March 2000, the veteran again requested a 
hearing at the RO.  A hearing was scheduled for June 2000, 
and the veteran again failed to appear for the scheduled 
hearing.  The veteran's failure to appear for the scheduled 
hearings, without a request for postponement on either 
occasion and without good cause shown, constitutes a 
withdrawal of such hearing request.  See 38 C.F.R. §§ 20.702-
704 (2000).  The case is properly before the Board for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating is 
of record, and the veteran has received notice as to all 
attempts to obtain evidence, complete his application, and 
substantiate his claim.

2.  The veteran's patellofemoral syndrome is manifested by 
complaints of instability and pain on increased activity.

3.  Physical examinations of the right knee have revealed 
slight limitation of motion, some slight effusion, no 
ligamentous instability, and no X-ray evidence of arthritis.

4.  The impairment of the knee is no more than moderately 
disabling.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
disability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, (1991); Veterans Claims Assistance Act of 2000, Pub 
L. No. 106-475 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.45, 4.58, 4.59, Part 4, Diagnostic Codes 
5257, 5258, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran contends that his right knee 
disability is severely disabling.  He contends that he has 
swelling, pain, and instability of the right knee upon 
extended use.  

I.  Background


The service medical records show that the veteran had 
increasing complaints of pain in the right knee beginning in 
the mid-1980's.  An arthroscopy in 1988 revealed a normal 
knee aside from an incomplete lateral discoid meniscus.  No 
repair was undertaken.  Thereafter, the veteran continued to 
have complaints involving the right knee, and he appeared 
before a medical board in November 1991.  On a medical board 
report in November 1991, physical evaluation resulted in the 
diagnosis of patellofemoral syndrome and the veteran was 
recommended for discharge from service due to the right knee 
disability.

In an initial claim for service connection, which was 
received from the veteran in September 1994, he indicated 
that Crohn's disease had just been diagnosed at a private 
medical facility.

On a Department of Veterans Affairs (VA) examination in 
November 1994, the veteran reported that he had worked as a 
security officer beginning in January 1994, losing no time 
from work from January 1994 through June 1994.  He reported 
losing 10 weeks from work at another job which began in July 
1994.  His complaints included pain and occasional swelling 
of the right knee on extended use.  

On examination of the knee, there was tenderness to palpation 
over the medial and lateral compartment of the right knee.  
There was small effusion in the right knee.  Range of motion 
of the right knee was from 0 degrees to 125 degrees compared 
to the left knee where motion was from 0 degrees to 150 
degrees.  An X-ray of the right knee was reported normal.  
The diagnoses included right knee pain and recent abdominal 
problems.

In a rating in January 1995, the RO granted service 
connection for disability of the right knee, and evaluated 
this disability as 10 percent disabling, effective from 
September 20, 1994, date of claim.  The veteran was advised 
of this action, and he was provided a copy of the rating 
decision.  He then appealed the rating of 10 percent assigned 
for the right knee disability.  

On a VA examination in February 1997, the veteran's history 
was reviewed.  The veteran complained that he had pain in the 
knee especially when he worked.  He worked as a mechanic, and 
he had pain and giving out of the right knee when he squatted 
and lifted heavy objects.  Occasionally, he had some feeling 
that his right knee had locked.  He had sharp pain for the 
last 10 degrees of extension on flexing or extending the 
knee.

On physical examination, he did not have any difficulty 
getting up and down from the table or chair.  Physical 
examination revealed a normal-appearing knee.  Flexion and 
extension were to some extent painful especially towards the 
extremes, and there was very minimal crepitation. There was 
some pain on palpating the lateral part of the right knee.  
There was no effusion, redness, or swelling.  There was no 
ligamentous laxity.  Extension was to 120 degrees, limited by 
pain.  He could not fully extend his right knee because of 
the pain, and flexion of the knee was to about 100 degrees, 
restricted by pain.  An X-ray of the right knee was 
essentially normal aside from a questionable minute small 
calcific density in the posterior aspect of the joint.  The 
diagnostic assessment was patellofemoral syndrome of the 
right knee with components of instability based on the 
veteran's complaints, not revealed on examination.  In April 
1998, this examiner subsequently indicated that the veteran 
had significant limitation of functional ability of the right 
knee due to the pain and decreased range of motion, but that 
there was no excess fatigability or incoordination.  The 
examiner stated that the veteran could not move his knee as 
much as he could do without pain.  It was noted that the pain 
increased when he was at work.  

A VA outpatient report in April 1997 showed that the veteran 
complained of some pain in the right lower extremity.  
Physical examination revealed range of motion from 0 to 135 
degrees without effusion or instability.  There was some 
tenderness over the right knee.  An X-ray of the right knee 
was essentially unchanged from the previous X-ray in February 
1997.

On a VA examination in January 2000, the veteran reported 
that the only pain that he had was with the right knee.  He 
stated that he had some soreness when he drove an automobile 
more than 4 to 6 hours.  He stated that he worked as a 
security officer, climbing and walking during his job.  He 
indicated that he took Motrin for knee pain.  The veteran 
stated that he lost some range of motion on increased pain 
after significant walking.  He denied fatigability or 
incoordination.

On physical examination, measurements along the leg were 
greater on the right than the left.  The veteran complained 
of slight pain on full extension and full flexion of the 
right knee.  Range of motion was the same on passive and 
active motion.  Range of motion of the right knee was from 0 
degrees to 130 degrees.  There was no ligamentous 
instability, and no lower extremity atrophy.  There was no 
redness, swelling, or tenderness, except as otherwise 
mentioned.  The veteran was able to dress, undress, and climb 
up and down the examining table normally.  He complained of 
right knee pain when walking on the tiptoes, walking on the 
heels, and squatting.  An X-ray of the right knee was 
described as normal.

In a rating in March 2000, the RO assigned a 20 evaluation 
for disability of the right knee, effective from September 
20, 1994. 

II.  Analysis

Initially, it should be noted that all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
for an increased rating is of record, and that the veteran 
has received notice as to attempts to obtain evidence, 
complete his application, and substantiate this claim. See 
Public Law 106-475.  In this regard, the veteran was provided 
notice of the evidence considered in evaluating this claim, 
and the reasons and bases that the RO used in considering the 
claim.  The RO obtained information which the veteran 
indicated would aid in adjudication of his claim.  The 
veteran has not indicated that further information or records 
are available.  A veteran still has the responsibility to 
present and support a claim.  

As to the question of an increased rating for disability of 
the right knee, the veteran's medical history, current 
clinical manifestations, and any disability due to pain, 
weakness, fatigue, and limitation of function of the affected 
joint beyond that reflected by limitation of motion of such 
joint has been reviewed in the context of all applicable 
regulations.  The Board will review the claim for a higher 
rating from the effective date of service connection, with 
the provisions of Fenderson v. West, 12 Vet. App. 119 (1999) 
in mind.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability, a 30 percent 
evaluation will be assigned where the disability is severe.  
A 20 percent evaluation will be assigned where the disability 
is moderate.

Under Diagnostic Code 5258, dislocated cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation will be assigned.

Under Diagnostic Codes 5260 and 5261, a 30 percent evaluation 
will be assigned where flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  A 20 percent evaluation 
will be assigned where flexion is limited to 30 degrees, or 
extension is limited to 15 degrees.

In this case, the service medical records show that the 
veteran has some abnormality of a meniscus.  The veteran has 
indicated that currently he has pain, some occasional 
swelling, and some instability of the right knee on extended 
use.  However, the VA examinations after discharge from 
service failed to show that he has flexion limited to 15 
degrees or extension limited to 20 degrees.  

In this regard, the examiner in February 1997 indicated that 
extension of the right knee was to 120 degrees, limited by 
pain, and flexion of the right knee was to about 100 degrees, 
restricted by pain.  While this seems to indicate motion of 
about 20 degrees in the knee, (as opposed to the normal of 
about 140 degrees), these numbers are not compatible with the 
other statements relating to motion of the knee on this 
examination or other examinations.  First, the veteran 
complained of sharp pain for the last 10 degrees of extension 
on the examination in February 1997, thereby indicating that 
he could flex and extend the knee close to the normal for 
motion of the knee.  Second, the examiner stated that flexion 
and extension were to some extent painful especially towards 
the extremes, and that he did not have any difficulty getting 
up and down from the table or chair.  This again indicates 
that the veteran could flex and extend the knee close to the 
normal for motion of the knee.  Further, range of motion of 
the right knee was reported as between 0 degrees and 125 
degrees, or better, on the VA examination in 1994, the 
outpatient treatment report of April 1997 (only 2 months 
later), and the VA examination in January 2000.  

As a result, the Board believes that the 1997 examination 
does not provide the basis to establish that flexion of the 
right knee is limited to 15 degrees or extension is limited 
to 20 degrees.  The Board does not believe that the February 
1997 examination demonstrated only 20 degrees of motion in 
the right knee.  In essence, the totality of this examination 
indicates that the veteran's pain restricted his motion only 
at the extremes of the arc of motion.  Further, this 
conclusion is compatible with the veteran's history and 
complaints on the same examination, the other statements and 
findings on this examination, and the range of motion found 
on the examinations preceding and following the February 1997 
examination.  

The Board further finds that the VA examinations have not 
shown ligamentous instability.  There was only some slight 
effusion on the examination in November 1994, but not 
repeated on subsequent examinations.  There was evidence of 
some pain on motion, but the veteran was able to get on and 
off the examining room table without a problem, and showed no 
limp.  

Basically, there is evident functional impairment of the 
right knee with extended use, but no excess fatigability or 
incoordination.  Range of motion is only slightly impaired.  
The veteran's symptoms and manifestations indicate that he 
has moderate, but not severe, disability in the right knee.  
The current 20 percent evaluation for disability of the right 
knee adequately compensates the veteran for the pain, 
weakness, and limitation of function of the right knee on 
extended use.  See DeLuca v. Brown, 6 Vet. App. 321 (1993), 
and 38 C.F.R. §§ 4.40-4.42, 4.45, and 4.59.


ORDER

Entitlement to a rating in excess of 20 percent for 
disability of the right knee is not established.  To this 
extent, the benefit sought on appeal is denied.

REMAND

On appeal, the veteran contends that the abdominal pain he 
experienced some two years after discharge from service was 
etiologically related to the abdominal pain he experienced in 
service.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303 (2000).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  With chronic disease shown as such in 
service (or within the presumptive period) so as to permit 
the finding of service connection, subsequent manifestations 
of the same chronic disease at a later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303 

Public Law 106-475 defines the VA duty to assist a veteran, 
and provides certain notice requirements.  Basically, the VA 
shall notify a veteran when an application for benefits is 
incomplete, what lay or medical evidence, not previously 
provided, is necessary to substantiate a claim, and what 
evidence was not or could not be obtained.  The VA's duty to 
assist includes making reasonable efforts to obtain relevant 
records identified by the veteran, including service medical 
records and private medical records.  Finally, there is a 
duty to obtain a VA examination under certain circumstances.  
The Board believes that the issue of service connection in 
this case needs to be remanded to procure additional 
information and to meet the requirements of Public Law 106-
475. 

In this case, the service medical records are somewhat 
incomplete.  However, the available service medical records 
show that the veteran complained of right lower quadrant pain 
of six hours' duration with blood in the urine in November 
1980.  Renal stones were suspected.  The veteran was 
hospitalized for urology consultation and observation.  While 
hospitalized, an intravenous pyelogram was reported normal.  
The discharge diagnosis was right ureter colic, probably 
passing stone.  The complete clinical records relating to 
this period of hospitalization at the U.S. Army Hospital in 
Nuremberg, Germany are not of record.  

In early November 1981, the veteran complained of right-sided 
pain upon urination, but no hematuria.  Physical examination 
showed a tender and boggy prostate, and the diagnostic 
assessment was acute prostatitis.  Two days later he 
complained of blood in the urine and sharp pain in the right 
inguinal area.  He was referred to the urology clinic after a 
KUB series was reported negative.  His previous history in 
November 1980 was noted.  Urinalysis was negative.  Physical 
examination resulted in the diagnosis of musculoskeletal 
pain.  The complete clinical records relating to this period 
of treatment and hospitalization at the U.S. Army Hospital in 
Fort Benning, Georgia are not of record.  

The only other record pertinent to the claim for service 
connection for a chronic gastrointestinal disorder occurred 
in September 1990 when the veteran complained of chest pain, 
lower body pain, and painful urination of two days' duration.  
A KUB showed no stones.  Physical examination resulted in the 
diagnosis of viral syndrome, and the veteran was able to 
return to duty.  The complete clinical records relating to 
this period of treatment and hospitalization at the 43rd 
Military Army Surgical Hospital (MASH) are not of record.  

A report from St. Paul-Ramsey Medical Center indicates that 
the veteran had been readmitted to the hospital on September 
22, 1994, complaining of severe abdominal pain.  It was noted 
that past medical history had included an appendectomy the 
previous month, and a history of gallstone lithotripsy in 
1981 and 1982.  The hospital reported that the veteran had 
recently been treated for Crohn's disease.  It was found that 
he had an inflammatory mass originating from the midsmall 
intestine with involvement of another loop of the bowel.  
There was a small abscess present.  The final pathology 
report indicated that the appendix showed partially inflamed 
necrotic and granulation tissue of the omentum and a small 
bowel fistula that communicated with the abscess.  This was 
decided as the reason for the veteran's illness.  Therefore, 
he was tapered from steroids for the presumed Crohn's disease 
which was no longer carried as a diagnosis.  He was 
discharged from the hospital as improved with the diagnoses 
intra-abdominal abscess with inflammation and clostridium 
difficile diarrhea.

At a Department of Veterans Affairs (VA) examination in 
November 1994, the veteran furnished a summary of a 
hospitalization at St. Paul-Ramsey Medical Center from 
September 22 to October 6, 1994 and gave a history of 
lithotripsy for gallstones in 1981 and 1982 with no 
recurrences.  He stated that he had been fine until July 31, 
1994, when he developed severe abdominal pain.  He stated he 
had been hospitalized four times and underwent an 
appendectomy in August 1994.  After his first discharge from 
the hospital, he was readmitted with recurrent abdominal 
pain.  He indicated that he was diagnosed with Crohn's 
disease, underwent surgery, and had had no abdominal 
complaints since his last discharge from the hospital in 
October 1994, except for some abdominal incisional 
discomfort.  The VA examiner did not have the benefit of all 
of the veteran's service medical records or the veteran's 
post-service treatment, including that at St. Paul-Ramsey 
Medical Center prior to September 22,  1994.  The VA examiner 
stated that he could not make any diagnosis regarding the 
veteran's current abdominal problems without such records. 

The RO has not obtained any hospital records relating to the 
veteran's treatment at St. Paul-Ramsey Medical Center prior 
to September 22, 1994, and the records of that 
hospitalization consist of only the final summary.  

Accordingly, the Board is remanding the issue of service 
connection for cholelithiasis, with intra-abdominal abscess, 
claimed as Crohn's disease to the RO for the following 
actions: 

1.  The veteran should be requested to 
provide a list of all physicians and 
facilities who treated him for any 
gastrointestinal or genitourinary 
disability in service or after service, 
the dates of treatment, and pertinent 
addresses.  The veteran shall be 
requested to provide specific dates, 
locations, and military assignments for 
all such treatment in service, and 
specific names, dates, and locations for 
all treatment after discharge from 
service.  

2.  The RO should request that the 
service department obtain the complete 
clinical records of the veteran's 
treatment in November 1980 at the U.S. 
Army Hospital in Nuremberg, Germany, in 
November 1981 at the U.S. Army Hospital 
in Fort Benning, Georgia, in September 
1990 at the 43rd Military Army Surgical 
Hospital (MASH), and any other treatment 
records further indicated by the veteran 
pursuant to this remand. 

3.  The RO should obtain copies of the 
complete clinical records, including 
pertinent admission history, surgical 
reports, physician notes, and final 
summaries, for each of the veteran's 
hospitalizations at St. Paul-Ramsey 
Medical Center. 

4.  The RO should make arrangements for 
special gastrointestinal and 
genitourinary examinations of the veteran 
to determine the nature and extent of any 
gastrointestinal and genitourinary 
disability present.  The veteran must be 
informed of the potential consequences of 
his failure to appear.  The examiners 
must review the veteran's claims files 
and should provide an opinion concerning 
whether any disability began during 
service and/or is related to any 
disability treated in service.  The 
claims file must be made available to the 
examiners prior to and during the 
examinations of the veteran, and all 
opinions and conclusions must be 
supported by complete rationale.  

When the above actions has been completed, the case should be 
further reviewed by the RO, including whether adequate 
attempts have been made to obtain all information and whether 
all required notices have been sent.  If there is a denial of 
the veteran's claim, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  No 
action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals






- 13 -



- 1 -


